


Exhibit 10.46


SEPARATION AGREEMENT


In consideration of the promises contained herein, Scientific Games Corporation
(the “Company”) together with Bally Gaming, Inc. (successor to WMS Industries
Inc., (“WMS”)) and Scott D. Schweinfurth (“you”), agree that:


WHEREAS, you have been employed pursuant to an employment agreement effective as
of November 15, 2013, as amended and restated April 1, 2014 (the “Employment
Agreement”); and


WHEREAS, you have communicated your intention to retire in 2016; and    


WHEREAS, you and the Company wish to resolve all matters related to your
employment with the Company, on the terms and conditions expressed in this
Separation Agreement (“Agreement”), including the Exhibit A hereto.


NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, agree as follows:


1.Last Day of Employment. You and the Company agree that you shall retire and
step down from your position as Executive Vice President, Chief Financial
Officer & Corporate Secretary and all agreements you have with the Company or
its affiliates shall terminate effective as of 11:59 pm PDT on the later of: (i)
the date the Company files its Form 10-K for the year ended December 31, 2015,
and (ii) the date your successor is appointed (the “Separation Date”); provided
however, that in no event will your Separation Date be later than March 15,
2016. The parties agree that all of their rights and obligations under the
Employment Agreement will continue until the Separation Date, and upon such date
the Employment Agreement will terminate provided that the terms of this
Agreement and any actions taken (or omissions) in connection with this Agreement
shall not constitute Good Reason under the Employment Agreement.


1.    Payments; Benefits


(a)
Separation Benefits. In return for your signing this Agreement, complying with
the promises made by you in this Agreement and the Employment Agreement and
remaining continuously employed through the Separation Date, the Company will
provide you with the following separation benefits (the “Separation Benefits”)
described below in subsections (i)-(v). You acknowledge and agree that the
Separation Benefits are separate from and in addition to what you are already
entitled to receive from the Company. Furthermore, if you are rehired by the
Company or hired by any affiliate of the Company, all Separation Benefits will
terminate as of the commencement date of such employment. The Separation
Benefits are:




1



--------------------------------------------------------------------------------



(i)
A cash amount of One Million One Hundred Thousand U.S. Dollars (USD$1,100,000)
in the aggregate, less required and/or authorized deductions and withholdings,
as separation pay (the “Separation Pay”), payable as follows:



A. An amount equal to Five Hundred Thousand U.S. Dollars (USD$500,000) of the
Separation Pay will be paid in substantially equal bi-weekly installments over
the period from the Separation Date to the date that is six (6) months after the
Separation Date, but for the avoidance of doubt no payment will be made until
the “Release Agreement Effective Date” as defined in the Release Agreement;


B. An amount equal to Six Hundred Thousand U.S. Dollars (USD$600,000) of the
Separation Pay will be paid in substantially equal bi-weekly installments over a
period of six (6) months after the date that is six (6) months after the
Separation Date.


(ii)
No later than March 15, 2016, payment of a lump sum amount, subject to
applicable withholdings, equal to any annual bonus payable to you for Fiscal
Year 2015 pursuant to the 2015 MICP Cash Bonus Plan calculated and as approved
by the Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee") in a manner no less favorable to you than for the
Company’s other senior executive officers whose bonuses are based on the
Company’s consolidated corporate results.



(iii)
If you choose to elect continuation coverage by properly and timely electing
COBRA coverage under and pursuant to COBRA, 29 U.S.C. § 1161 et seq., the
Company will pay the employer and employee shares of the COBRA premiums (based
on your current coverage elections) for twelve (12) months commencing on the
first full month following the Separation Date. After twelve (12) months, you
will be responsible for paying the entire COBRA premium. You will receive
information on your opportunity to elect COBRA coverage under separate cover.
Notwithstanding the foregoing, if the payment by the Company of such COBRA
premium payments will subject or expose the Company to taxes or penalties, you
and the Company shall enter into a substitute arrangement pursuant to which the
Company will not be subjected or exposed to taxes or penalties and you will be
provided with payments or benefits with an equivalent economic value, after tax.



(iv)
Subject to Section 5.6 of the Employment Agreement and subject to the terms of
any equity award made to you that contain performance criteria as described in
more detail below, accelerated vesting as of the Release Agreement Effective
Date of all unvested stock options


2



--------------------------------------------------------------------------------



and restricted stock units (“RSUs") held by you as of immediately prior to the
Separation Date; and, in all other respects, such stock options and RSUs shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted (including, but not limited to the
requirement that any stock options that vest on the Release Agreement Effective
Date remain exercisable for three months following the Release Agreement
Effective Date, after which time they expire); provided, that, in the event the
Separation Date occurs prior to the Compensation Committee’s determination as to
the satisfaction of any performance criteria to which any such stock options or
RSUs is subject (including, without limitation, the 21,921 RSUs granted to you
on April 27, 2015 (such RSUs, the “LTIP RSUs”)), such awards will not vest (and,
in the case of any such stock options, will not become exercisable) unless and
until a determination is or has been made by the Compensation Committee that
such criteria have been satisfied, including, with respect to the LTIP RSUs, a
determination of the percentage of the LTIP RSUs that are earned based upon
actual achievement against such performance criteria, at which time such awards
will vest (and, in the case of any such stock options, will become exercisable)
to the extent contemplated by the terms of such award (it being understood and
agreed, for the avoidance of doubt, that such awards will immediately be
forfeited and cancelled to the extent contemplated by the terms of such award in
the event that such criteria are determined not to have been satisfied);
provided further, that the number of LTIP RSUs that will vest, if any, will be
pro-rated based upon the number of days you are employed during the period
beginning on January 1, 2015 and ending on December 31, 2017; and


(v)
The Company agrees to pay your outstanding NRI open relocation program items up
to $160,000 in the aggregate, which includes home sale assistance to cover
realtor commission and normal seller’s closing costs and transportation of
household goods. Any payments due will be made by the Company to NRI and will
follow the relocation program guidelines established between NRI and the
Company.



(b)
Additional Obligations. Additionally, the Company acknowledges the following
obligations to you:



(i)
The Company shall pay you your regular base salary, accrued and unpaid up to and
including the Separation Date pursuant to applicable law, less required and/or
authorized deductions and withholdings, and payable in accordance with Company’s
regular payroll practices;




3



--------------------------------------------------------------------------------



(ii)
The Company shall pay you any accrued and unused vacation time as of the
Separation Date pursuant to applicable law and payable in accordance with the
Company’s standard payroll practice;



(iii)
The Company agrees to reimburse you for all reasonable and necessary
out-of-pocket business related expenses you incurred prior to the Separation
Date, provided that you shall submit reasonable documentation of such expenses
prior to the Release Agreement Effective Date and in accordance with the
applicable Company policy;



(iv)
Following the Separation Date, you shall be entitled to any amount arising from
your participation in, or benefits under, any employee benefit plans, programs
or arrangements that become payable as a result of your separation from the
Company, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements and pursuant
to applicable law.



(c)
No Other Benefits. Except as provided in this Agreement, you shall not be
entitled to receive any other payment, benefit or other form of compensation as
a result of your employment or the termination thereof.



(d)
Tax Withholding. All payments made by the Company to you hereunder except for
COBRA payments, expense reimbursements and expenses incurred by the Company
pursuant to Section 2, if any, shall be subject to all applicable withholding
deductions.



3.    No Separation Benefits Unless You Sign this Agreement and the Release
Agreement. You understand and agree that you will not receive any of the
Separation Benefits specified in Section 2(a) above unless: (a) you sign this
Agreement, (b) following your Separation Date, you sign and do not revoke or
rescind the release provisions set forth in Exhibit A (the “Release Agreement”)
attached hereto, and (c) you fulfill all of the promises contained herein and in
the Release Agreement.


4.    Non-Disparagement. You agree not to defame, disparage or demean the the
Company, WMS and their affiliates, subsidiaries and members, predecessors,
successors or assigns, and any of its or their past or present parents,
affiliates, subsidiaries and members, predecessors, successors or assigns; and
any of its or their past or present shareholders; and any of its or their past
or present directors, executives, members, officers, insurers, attorneys,
employees, consultants, agents, both individually and in their business
capacities (the “Company Parties”) (whether orally or in writing) in any manner
whatsoever. You also agree not to encourage any other person to make any
statement disparaging the Company Parties in any manner whatsoever.
Notwithstanding the foregoing, nothing in this Agreement shall preclude you from
making truthful statements that are required by applicable law, regulation or
legal process. The Company will instruct its executive officers not to make

4



--------------------------------------------------------------------------------



any disparaging, defamatory or demeaning comments about you (whether orally or
in writing).


5.    Confidentiality. You agree that it is a material condition of this
Agreement that you shall keep the terms of this Agreement, and the negotiations
related thereto, strictly and completely confidential and that you will not
directly or indirectly make or issue any private statement, press release or
public statement, or communicate or otherwise disclose to any employee of the
Company (past, present or future) or to a member of the general public, the
negotiations leading to, or the terms, amounts or facts of or underlying this
Agreement, except as may be required by law or compulsory process; provided,
however, that you may disclose the terms of this Agreement to your immediate
family, attorneys, and accountants or other financial advisors so long as they
agree to abide by the foregoing confidentiality restriction.


6.    Return of Property. You agree that no later than your last day of
employment with the Company, you will return any and all property, including all
copies or duplicates thereof, belonging to the Company, including but not
limited to keys, key cards, security cards, identification badges, records,
papers, files, blueprints, documents, equipment, computer equipment and
software, computer disks, thumb drives, documents, supplies, customer or client
lists and customer or client information, “Confidential Information” (as defined
below) and all copies thereof and any other Company property under your control.
Notwithstanding the foregoing, you may keep your cell phone and phone number
after the Company has had an opportunity to remove any and all Confidential
Information from it.


7.    Non-Disclosure of Confidential Information; Non-Competition and
Non-Solicitation.


(a)
“Confidential Information” shall mean any and all proprietary and confidential
data or information belonging to the Company which is of tangible or intangible
value to Company and is not public information or is not generally known or
available to Company’s competitors but is known only to Company and its
employees, independent contractors or agents to whom it must be confided in
order to apply it to the uses intended. Assuming the foregoing criteria are met,
Confidential Information includes, without limitation, information with respect
to the operations, customers, customer lists, products, proposals, marketing
strategy and services of Company and its affiliates and further includes, but is
not limited to: (i) formulas, research and development techniques, processes,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results, and research projects; (ii) information about
costs, profits, markets, sales, contracts, lists of actual or potential
customers and distributors, and information contained in proposals that are
under development or have been made to actual or potential customers; (iii)
business, marketing, strategic plans, know-how, including without limitation the
unique manner in which the Company conducts its business; (iv) forecasts,
unpublished financial information, budgets, projections, and customer
identities, characteristics


5



--------------------------------------------------------------------------------



and agreements; and (v) employee personnel files and compensation information.
Nothing herein shall be interpreted as a limitation or restriction on the
provisions of the trade secrets laws or any legal rights or remedies granted
thereunder.


(b)
You acknowledge that as a result of your activities as an employee of the
Company, you had access to the Confidential Information which you acknowledge as
information that Company has legitimate interests in protecting and keeping
confidential. In recognition of Company’s need to protect its legitimate
business interests, you hereby covenant and agree that you will treat and regard
each item constituting Confidential Information as strictly confidential and
wholly owned by Company and will not, without the prior written consent of
Company, for any reason, in any fashion, either directly or indirectly,
communicate to any third party, use, sell, lend, distribute, license, give,
show, disclose, reproduce, copy or misappropriate, or permit any of your agents
to do any of the above with respect to all or any part of the Confidential
Information or any physical embodiments thereof, and may in no event take any
action causing, or fail to take action necessary in order to prevent, any
Confidential Information disclosed to you or developed by you to lose its
character or cease to qualify as Confidential Information, except as required by
judicial and governmental action and as permitted hereunder.



(c)
You acknowledge the highly competitive nature of the Company’s business and that
access to the Company’s Confidential Information rendered you special and unique
within the Company’s industries. In addition to the protection of Confidential
Information covered in Sections 7(a) and (b), the provisions set forth in
Sections 7(c)-(h) are necessary in order to protect the goodwill of the Company
and the relationships developed by the Company with employees, customers and
suppliers. In consideration of the amounts that shall hereafter be paid to you
pursuant to this Agreement, you agree that for twelve (12) months following the
Separation Date (the “Covered Time”), unless you receive written approval from
the CEO of the Company, you, alone or with others, will not, directly or
indirectly, on behalf of a Competing Business (defined below), perform job
duties of the type conducted, authorized, offered, or provided by you within two
(2) years prior to the Separation Date. You acknowledge that Company has gaming
and lottery customers in almost every state in the United States as well as the
District of Columbia and Puerto Rico and you have global responsibilities.
Therefore, this restriction covers anywhere you provided services to the Company
during your employment. For purposes of this Section 10(c), “Competing Business”
shall mean any business or operations that competes with the Company: (i) (A)
related to design, development, manufacturing, production, sales, leasing,
licensing, provisioning, operational or management activities (as the case may
be) related to the (1) lottery industry, (2) land-based gaming industry, (3)
interactive gaming industry, and (4) social gaming industry; or (B) in which the
Company was within the previous 12 months engaged or


6



--------------------------------------------------------------------------------



in which the Company, to your knowledge, currently contemplates engaging in
during the next 12 months, (ii) in which you were engaged or involved on behalf
of the Company or with respect to which you have obtained proprietary
information or Confidential Information with respect to the Company’s business;
and (iii) which were conducted anywhere in the United States or in any other
geographic area in which such business was conducted or the Company contemplates
conducting such business. Notwithstanding the foregoing, it is understood and
agreed that you may have a beneficial ownership of not more than one (1) percent
of the outstanding shares of a corporation with capital stock listed on any
national or regional securities exchange or quoted in the daily listing of
over-the-counter market securities and in which you do not undertake a
management, operational, or advisory role.


i.
In further consideration of the amounts that may hereafter be paid to you
pursuant to this Agreement, you agree that, during, the Covered Time, unless you
receive written approval from the CEO, you shall not, directly or indirectly:
(i) solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to terminate his, her, or its relationship with
the Company; (ii) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to become employees, agents,
consultants or representatives of any other person or entity; or (iii) solicit
or attempt to induce any customer, vendor or distributor of the Company to
curtail or cancel any business with the Company. Sections (i) and (ii) are
limited to employees, agents, consultants and representatives with whom you had
material contact for the purpose of performing your job duties or about whom you
obtained Confidential Information during your employment. Section (iii) is
limited to customers, vendors and distributors with whom you had material
contact for the purpose of performing your job duties, or about whom you
obtained confidential information during your employment.



ii.
During the Covered Time, you agree that upon the earlier of your (i) negotiating
with any Competitor (as defined below) concerning the possible employment of you
by the Competitor, (ii) responding to (other than for the purpose of declining)
an offer of employment from a Competitor, or (iii) becoming employed by a
Competitor, (A) you will provide copies of Section 7 of this Agreement to the
Competitor, and (B) in the case of any circumstance described above occurring
during the Covered Time, you will promptly provide notice to the Company of such
circumstance. You further agree that the Company may provide notice to a
Competitor of your obligations under Section 7 of this Agreement. For purposes
of this Agreement, “Competitor” shall mean any person or entity (other than the
Company, its subsidiaries or affiliates) that engages, directly or indirectly,
in the United States or any other geographic area in any Competing Business.




7



--------------------------------------------------------------------------------



(f)
Despite the restrictions in this Section 7, you acknowledge that you are not
precluded from meaningful opportunities for employment where your skills can be
utilized gainfully and you acknowledge that the consideration provided under
this Agreement is sufficient to justify such restrictions. In consideration
thereof and in light of your education, skills and abilities, you agree that you
will not assert in any forum that such restrictions prevent you from earning a
living or otherwise should be held void or unenforceable.



(g)
In the event that a court of competent jurisdiction or arbitrator(s), as the
case may be, determine that the provisions of Sections 7(c)-(i) are
unenforceable for any reason, the parties acknowledge and agree that the court
or arbitrator(s) is expressly empowered to reform any provision of Sections
7(c)-(i) so as to make them enforceable.



(h)
For purposes of this Section 7, references to the “Company” shall include the
Company and each subsidiary and/or affiliate of the Company (and each of their
respective joint ventures and equity method investees).



(i)
You acknowledge and agree that, by virtue of your position with the Company,
services and access to and use of Confidential Information, any violation by you
of any of the undertakings contained in this Section 7 would cause the Company
immediate, substantial and irreparable injury for which it has no adequate
remedy at law. Accordingly, you agree and consent to the entry of an injunction
or other equitable relief by a court of competent jurisdiction restraining any
violation or threatened violation of any undertaking contained in this Section
7. You waive posting of any bond otherwise necessary to secure such injunction
or other equitable relief. Rights and remedies provided for in this Section 7
are cumulative and shall be in addition to rights and remedies otherwise
available to the parties hereunder or under any other agreement or applicable
law.



8.    Enforcement and Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions and except as prohibited by law.


(a)
Any dispute, controversy or claim not resolved by the parties arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration and administered in accordance with the Rules of the American
Arbitration Association. Venue for the conduct of the arbitration shall be Las
Vegas, Nevada, except that, at the direction of the arbitral tribunal or with
the consent of the parties, particular hearings in aid of such arbitration may
be held in other places. The arbitral tribunal shall render its reasoned award
on any claims and counterclaims within six months after the filing of a demand
for arbitration. Judgment upon the award rendered by the Arbitrator(s) may be
entered in any Court having jurisdiction there. The parties


8



--------------------------------------------------------------------------------



expressly agree as a term of their agreement to arbitrate that the factual
findings of the arbitral tribunal shall be final absent manifest or material
error and rulings on questions of law or mixed questions of fact and law shall
be reviewed under the “clearly erroneous” standard of review and not under a
“manifest disregard of the law” or other standard, notwithstanding federal,
state, commonwealth decisional or other law concerning such standard to the
contrary.


(b)
The remedies expressly provided in this Agreement for breach thereof by the
Company or you shall constitute the sole and exclusive remedies to the aggrieved
party, and all other remedies which might be otherwise available under the law
of any jurisdiction are hereby waived by both Company and you, except the
Company’s right to enforce the “Confidentiality,” “Return of Property” and
“Non-Disclosure of Confidential Information; Non-Competition and
Non-Solicitation” provisions of this Agreement for which the Company
specifically reserves and you specifically acknowledge the right of the Company
to enforce by all legal and equitable remedies available, including specific
performance and injunction. Should any provision of this Agreement be declared
illegal or unenforceable and cannot be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.



EMPLOYEE INITIALS: /s/ SS COMPANY INITIALS: /s/ GM


9.    Amendment. You understand and agree that this Agreement may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement.


10.    Entire Agreement; Waiver. You understand and agree that this Agreement,
including Exhibit A hereto, sets forth the entire agreement between you and the
Company concerning the subject matter herein, and that it fully supersedes any
prior rights or obligation of the Company to you including but not limited to
rights and obligations set forth in the Employment Agreement, including any
amendments thereto, as well as any other agreements between you and the Company,
other than any agreements relating to inventions and intellectual property and
equity (except, with respect to equity, to the extent amended by Section
2(a)(iv)), the provisions of which you acknowledge are designed to survive the
termination of your employment with Company. You acknowledge and affirm that you
have not relied on any representations, promises, or agreements of any kind made
to you in connection with your decision to accept this Agreement, except for
those that are set forth in this Agreement, including Exhibit A hereto. One or
more waivers of a breach of any covenant, term or provision of this Agreement by
any party shall not be construed as a waiver of a subsequent breach of the same
covenant, term or provision, nor shall it be considered a waiver of any other
then existing or subsequent breach of a different covenant, term or provision.



9



--------------------------------------------------------------------------------



11.    409A. This Agreement and the payments made pursuant to this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) as short-term deferrals or under the two times
separation pay exception and shall be interpreted, construed and administered in
accordance therewith. For purposes of Section 409A, each installment payment, if
applicable, provided under this Agreement shall be treated as a separate
payment. To the extent any portion of any payment hereunder is not exempt from
the application of Code Section 409A, it may be subject to a six month delay in
payment if and to the extent required under Code Section 409A. Notwithstanding
the foregoing, the Company makes no representations that the payments or
benefits provided under this Agreement comply with Section 409A and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by you as a result of this
Agreement failing to comply with Section 409A. It is possible that payments,
including the Separation Pay, may straddle two tax years and the Company takes
no responsibility and you acknowledge and release the Company from all
responsibility with respect to same and represent and warrant to the Company
that you have, in the course of receiving professional advice under this
Agreement, received advice regarding Section 409A.


12.     Resignation of Director and Officer Positions. As of the Separation
Date, you will resign your position as an officer and/or director of the Company
and all of the Company’s subsidiaries, and as a fiduciary of any of the
Company’s employee benefit plans. You will execute and deliver to the Company
any requested resignation letters documenting your resignation from such
positions.


13.    Miscellaneous. This Agreement may be signed in counterparts, both of
which shall be deemed an original, but both of which, taken together shall
constitute the same instrument. A signature made on a faxed or electronically
mailed copy of the Agreement or a signature transmitted by facsimile or
electronic mail shall have the same effect as the original signature. The
section headings used in this Agreement are intended solely for convenience of
reference and shall not in any manner amplify, limit, modify or otherwise be
used in the interpretation of any of the provisions hereof. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
personal representatives, agents, attorneys, executors, administrators, heirs,
successors and assigns.


14.    Indemnification and Insurance. The Company shall indemnify you to the
full extent permitted under the Company’s Certificate of Incorporation or
By-laws and pursuant to any other agreements or policies in effect from time to
time in connection with any action, suit or proceeding to which you may be made
a party by reason of you being or having been an officer, director, employee or
fiduciary of employee benefits plans of the Company or of any subsidiary or
affiliate of the Company. Through at least the sixth anniversary of the
Separation Date, the Company shall cover you as an insured under the terms of
the Company’s directors’ and officers’ liability insurance policy, as in effect
from time to time.
15.    No Mitigation. You shall have no obligation to mitigate the amounts
payable to you under any of the provisions of this Agreement. To the fullest
extent permitted by law and provided an acceleration of income or the imposition
of an additional tax under Section 409A would not result, any amounts otherwise
due to you hereunder shall be subject to set-

10



--------------------------------------------------------------------------------



off with respect to any undisputed amounts you otherwise owe the Company or any
subsidiary or affiliate thereof. .


[Signatures appear on the following page.]



11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Separation Agreement as of the date set forth below:




BALLY GAMING, INC.
    


By:    /s/ Gary L. Melampy            Date: 11/12/15
Name: Gary L. Melampy
Title: CHRO


SCIENTIFIC GAMES CORPORATION
    


By:    /s/ Gary L. Melampy            Date: 11/12/15
Name: Gary L. Melampy
Title: CHRO
                    




/s/ Scott D. Schweinfurth            Date:    11/12/15
SCOTT D. SCHWEINFURTH



12



--------------------------------------------------------------------------------



EXHIBIT A TO THE SEPARATION AGREEMENT
RELEASE AGREEMENT
In consideration of the promises contained herein and in the Separation
Agreement entered into by the parties on ________, 2015 (the “Agreement”),
Scientific Games Corporation (the “Company”) together with Bally Gaming, Inc.
(successor to WMS Industries Inc., (“WMS”)) and Scott D. Schweinfurth (“you”)
hereby enter into this release agreement (the “Release Agreement”) as of
___________, 2016.
WHEREAS, the Company, WMS and you entered into the Agreement which includes this
Release Agreement as an exhibit thereto; and
WHEREAS, the Company’s obligation to pay you the Separation Benefits described
in Section 2(a) of the Agreement is conditioned on your entering into this
Release Agreement;
NOW THEREFORE, you hereby agree to the following:
1.General Release of Claims. In consideration for the Separation Benefits
specified in Section 2(a) of the Agreement, which you acknowledge are not
otherwise owed to you, you understand and agree that you are knowingly and
voluntarily releasing, waiving and forever discharging, to the fullest extent
permitted by law, on your own behalf and on behalf of your agents, assignees,
attorneys, heirs, executors, administrators and anyone else claiming by or
through you (collectively referred to as the “Releasors”), the Company, WMS and
their affiliates, subsidiaries and members, predecessors, successors or assigns,
and any of its or their past or present parents, affiliates, subsidiaries and
members, predecessors, successors or assigns; and any of its or their past or
present shareholders; and any of its or their past or present directors,
executives, members, officers, insurers, attorneys, employees, consultants,
agents, both individually and in their business capacities, and employee
benefits plans and trustees, fiduciaries, and administrators of those plans
(collectively referred to as the “Released Parties”), of and from any and all
claims under local, state or federal law, whether known or unknown, asserted and
unasserted, that you and/or the other Releasors have or may have against
Released Parties as of the day you sign this Release Agreement, including but
not limited to all matters relating to or in any way arising out of any aspect
of your employment with the Company, separation from employment with the
Company, or your treatment by the Company while in the Company’s employ, all
claims under any applicable law, and all other claims, charges, complaints,
liens, demands, causes of action, obligations, damages (including punitive or
exemplary damages), liabilities or the like (including without limitation
attorneys’ fees and costs) (collectively “Claims”), including but not limited to
all Claims for:
(a)    salary and other wages, including, but not limited to, overtime if
applicable, incentive compensation and other bonuses, severance pay, paid time
off, or any benefits under the Employee Retirement Income Security Act of 1974,
as amended or any other applicable local, state or federal law;
(b)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status,

13



--------------------------------------------------------------------------------



pregnancy or any pregnancy related disability, family status, leave of absence
(including but not limited to the Family Medical Leave Act or any other federal,
state or local leave laws), handicap (including but not limited to The
Rehabilitation Act of 1973), medical condition or disability, or any other
characteristic covered by law under Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Americans with Disabilities Act,
as amended, Sections 1981 through 1988 of the Civil Rights Act of 1866, and any
other federal, state, or local law prohibiting discrimination in employment, the
Worker Adjustment and Retraining Notification Act, or any other federal, state
or local law concerning plant shutdowns, mass layoffs, reductions in force or
other business restructuring;
(c)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 and as further amended (the “ADEA”), or under any other
federal, state, or local law prohibiting age discrimination;
(d)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including without limitation breach of any
express or implied covenants of any employment agreement that may be applicable
to you;
(e)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(f)    any violation of any Fair Employment Practices Act, Equal Rights Act;
Civil Rights Act; Minimum Fair Wages Act; Equal Pay Act; or Payment of Wages
Act; or any comparable federal, state or local law;
(g)    any violation of the Immigration Reform and Control Act, or any
comparable federal, state or local law;
(h)    any violation of the Fair Credit Reporting Act, or any comparable
federal, state or local law;
(i)    any violation of the Family and Medical Leave Act;
(j)    any violation of the Nevada Fair Employment Practices Act (Nev. Rev.
Stat. §613.310 et seq.), any Nevada wage and hour law (Nev. Rev. Stat. §608.016
et seq.), or any comparable federal, state or local law and any violation of any
comparable statute, regulation, or law of any country or nation;
(k)    any violation of the Illinois Human Rights Act, 775 I.L.C.S. §5/1-101 et
seq., the Illinois Wage Payment and Collection Law, 820 I.L.C.S. §110/1 et seq.,
the Illinois Minimum Wage Law, 820 I.L.C.S. §105/1 et seq., the Cook County
Human Rights Ordinance, Cook County Code, §42-30 et seq. (if applicable), the
Chicago Human Rights Ordinance, Chicago Code, §2-160-010 et seq. (if
applicable), or any comparable federal, state or local law and any violation of
any comparable statute, regulation, or law of any country or nation;

14



--------------------------------------------------------------------------------



(l)    costs, fees, or other expenses, including attorneys’ fees; and
(m)    any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, whether
under U.S. law or the law of another nation, including, without limitation, any
claim that this Agreement was induced or resulted from any fraud or
misrepresentation by Company.


Excluded from the release set forth in this Section 1 are: (i) any Claims or
rights to enforce this Release Agreement or the Agreement against the Company,
(ii) Claims arising after the date you sign this Release Agreement, and (iii)
any Claims that you cannot lawfully release,. Notwithstanding anything to the
contrary contained herein, including in Section 2 below, also excluded from the
release set forth in this Section 1 is your right to file a charge with an
administrative agency (including the Equal Employment Opportunity Commission and
the National Labor Relations Board) or participate in any agency investigation.
You are, however, to the extent allowed by law, waiving your right to recover
money or other damages in connection with any such charge or investigation. You
are also, to the extent allowed by law, waiving your right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission, National Labor Relations Board or any other
federal, state or local agency.


Furthermore, notwithstanding anything herein to the contrary, nothing in the
Agreement or this Release Agreement shall (i) prohibit you from making reports
of possible violations of federal law or regulation to any governmental agency
or entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation, or (ii) require notification or prior
approval by the Company of any reporting described in clause (i).


2.
Additional Agreements by Employee.



(a)    BY SIGNING THIS RELEASE AGREEMENT YOU ARE KNOWINGLY AND VOLUNTARILY
WAIVING ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A LAWSUIT OR MAKE
ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY OF THE CLAIMS
DESCRIBED ABOVE IN SECTION 1. You agree that the release set forth above will
bar all claims or demands of every kind, known or unknown, referred to above in
Section 1 and further agree that no non-governmental person, organization or
other entity acting on your behalf has in the past or will in the future file
any lawsuit, arbitration or proceeding asserting any claim that is waived or
released under this Release Agreement. If you break this promise and file a
lawsuit, arbitration or other proceeding asserting any Claim waived in this
Release Agreement, (i) you will pay for all costs, including reasonable
attorneys’ fees, incurred by the Released Parties in defending against such
Claim (unless such Claim is a charge with the Equal Employment Opportunity
Commission or the National Labor Relations Board); (ii) you give up any right to
individual damages in connection with any administrative, arbitration or court
proceeding with respect to your employment with and/or termination from
employment with the Company, including damages, reinstatement

15



--------------------------------------------------------------------------------



or attorneys' fees; and (iii) if you are awarded money damages, you will assign
to the Released Parties your right and interest to all such money damages. If
any claim is not subject to release, to the extent permitted by law, you waive
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Company or any
other Released Party is a party. Furthermore, if you are made a member of a
class or collective action in any proceeding without your prior knowledge or
consent, you agree to opt out of the class or collective action at the first
opportunity. Notwithstanding the foregoing, this Section 2 does not limit your
right to challenge the validity of this Release Agreement in a legal proceeding
under the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect
to claims under the ADEA. This Section also is not intended to and shall not
limit the right of a court to determine, in its discretion, that the Company is
entitled to restitution, recoupment or setoff of any payments made to you by the
Company should this Release Agreement be found to be invalid as to the release
of claims under the ADEA.


(b)    You agree that you shall not solicit, encourage, assist or participate
(directly or indirectly) in bringing any Claims or actions against any of the
Released Parties by other current or former employees, officers or third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
Notwithstanding the foregoing, nothing in this Release Agreement shall preclude
you from making truthful statements that are required by applicable law,
regulation or legal process.


(c)    You represent and warrant that you have not filed any administrative,
judicial or other form of complaint or initiated any claim, charge, complaint or
formal legal proceeding, nor are you a party to any such claim, against any of
the Released Parties, and that you will not make such a filing at any time
hereafter based on any events or omissions occurring prior to the date of
execution of this Release Agreement. You understand and agree that this Release
Agreement will be pleaded as a full and complete defense to any action, suit or
proceeding which is or may be instituted, prosecuted or maintained by you, your
agents, assignees, attorneys, heirs, executors, administrators and anyone else
claiming by or through you.


(d)    You agree that you will reasonably cooperate with the Company, its
parents, subsidiaries or affiliates with respect to matters or issues which took
place or arose during your tenure with the Company, specifically including,
without limitation, any attorney retained by any of them, in connection with any
pending or future internal investigation or judicial, administrative or
regulatory matter, proceeding or investigation. The parties acknowledge and
agree that such reasonable cooperation may include, but shall not be limited to,
your making yourself available for meetings, interviews, depositions,
statements, testimony or the signing of affidavits, and providing to the Company
any documents or information in your possession or under your control relating
to any such internal investigation or judicial, administrative or regulatory
matter, proceeding or investigation, provided that any such meetings,

16



--------------------------------------------------------------------------------



interviews, depositions, statements or testimony do not unduly interfere with
your work schedule, or other post-Company duties. The Company shall pay (or
reimburse, if already paid by you) all reasonable, out of pocket expenses
actually incurred in connection with your cooperation and assistance including,
without limitation, reasonable fees and disbursements of counsel, if any, chosen
by you if you reasonably determine in good faith, on the advice of counsel, that
the Company’s counsel may not ethically represent you in connection with such
action, suit or proceeding due to actual conflicts of interests. You represent
and warrant that you have and will accurately, completely and truthfully
disclose to the Company any and all materials and information requested,
including, without limitation, in connection with any pending or future internal
investigation or judicial, administrative or regulatory matter, proceeding or
investigation involving conduct in which you were involved or had knowledge in
connection with your employment with the Company.


(e)    You agree to cooperate with Company and take all necessary steps to
effectuate this Release Agreement, each of its terms and the intent of the
parties.


3.
Affirmations. In signing this Release Agreement, you are affirming that:



(a)    Other than as described in Section 2(b) of the Agreement, you have been
paid and/or have received all compensation, wages, bonuses, commissions,
overtime and/or benefits to which you may be entitled. You affirm that you have
been granted or not been denied any leave to which you were entitled under the
Family and Medical Leave Act or related state or local leave or disability
accommodation laws;


(b)    Other than as described in Section 2 of the Agreement, you are not
eligible to receive payments or benefits under any other Company and/or other
Released Party’s severance pay policy, plan, practice or arrangement;


(c)    You have no known workplace injuries or occupational diseases;


(d)    You have not complained of and you are not aware of any fraudulent
activity or any act(s) which would form the basis of a claim of fraudulent or
illegal activity by the Company or any other Released Party that you have not
reported to the Company in writing. You also affirm that you have not been
retaliated against for reporting any allegations of wrongdoing by any Released
Party, including any allegations of corporate fraud. Both parties acknowledge
that this Agreement does not limit either party’s right, where applicable, to
file or to participate in an investigative proceeding of any federal, state or
local governmental agency. To the extent permitted by law, you agree that if
such an administrative claim is made, you shall not be entitled to recover any
individual monetary relief or other individual remedies;


(e)    You acknowledge and agree that all of the Company’s decisions regarding
your pay and benefits through the date of your execution of this Release
Agreement were not discriminatory based on age, disability, race, color, sex,
religion, national origin, or any other classification protected by law;

17



--------------------------------------------------------------------------------





(f)    On or about your last day of employment, the Company provided you with
timely and adequate notice of your right to continue group insurance benefits
under COBRA (unless such notice was not required to be given because, on the day
before termination, you did not receive group health insurance benefits through
the Company and thus are not a qualified beneficiary within the meaning of
COBRA); and


(g)    You acknowledge and agree that if you breach the provisions of this
Release Agreement or the Agreement (including, but not limited to, Sections 4, 6
and 7 of the Agreement), that the Company will have the right to seek an
appropriate remedy against you, which may include, but not be limited to,
injunctive relief, the return of the Separation Benefits (as defined in the
Agreement), other monetary damages, and the payment of the Company’s attorneys’
fees. Additionally, if you breach this Release Agreement or the Agreement,
Company shall have the right, without waiving any other remedies in law or
equity, to cease any further payments of the Separation Benefits.
Notwithstanding such cessation of payments, all of your obligations hereunder
shall be continuing and enforceable including but not limited to your release of
claims, and the Company shall be entitled to pursue all remedies against you
available at law or in equity for such breach.
 
4.    Enforcement and Arbitration. This Release Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions and except as prohibited by law.


(a)     Any dispute, controversy or claim not resolved by the parties arising
out of or relating to this Release Agreement, or the breach thereof, shall be
settled by arbitration and administered in accordance with the Rules of the
American Arbitration Association. Venue for the conduct of the arbitration shall
be Las Vegas, Nevada, except that, at the direction of the arbitral tribunal or
with the consent of the parties, particular hearings in aid of such arbitration
may be held in other places. The arbitral tribunal shall render its reasoned
award on any claims and counterclaims within six months after the filing of a
demand for arbitration. Judgment upon the award rendered by the Arbitrator(s)
may be entered in any Court having jurisdiction there. The parties expressly
agree as a term of their agreement to arbitrate that the factual findings of the
arbitral tribunal shall be final absent manifest or material error and rulings
on questions of law or mixed questions of fact and law shall be reviewed under
the “clearly erroneous” standard of review and not under a “manifest disregard
of the law” or other standard, notwithstanding federal, state, commonwealth
decisional or other law concerning such standard to the contrary.


(b)     The remedies expressly provided in this Release Agreement for breach
thereof by the Company or you shall constitute the sole and exclusive remedies
to the aggrieved party, and all other remedies which might be otherwise
available under the law of any jurisdiction are hereby waived by both Company
and you. Should any provision of this Release Agreement, excluding the general
release in Section

18



--------------------------------------------------------------------------------



1 above, be declared illegal or unenforceable and cannot be modified to be
enforceable, such provision shall immediately become null and void, leaving the
remainder of this Release Agreement in full force and effect.


EMPLOYEE INITIALS:_______COMPANY INITIALS: ________




5.    Non-Admission of Wrongdoing. You and the Company agree that neither this
Release Agreement nor the furnishing of the consideration for this Release
Agreement and the Agreement shall be deemed or construed at anytime for any
purpose as an admission by any of the Released Parties of any liability,
wrongdoing, or unlawful conduct of any kind, and the Released Parties do
specifically deny, any violation of any local, state, federal, or other law,
whether regulatory, common or statutory. Additionally, the Agreement, this
Release Agreement, their existence or their terms will not be admissible in any
proceeding other than a proceeding to enforce the terms of this Release
Agreement or the Agreement.


6.    Amendment. You understand and agree that this Release Agreement may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Release Agreement.


7.    Right to Consider, Rescind and Revoke Acceptance. This Release Agreement
is intended to comply with the Older Workers Benefit Protection Act of 1990 with
regard to your waiver of rights under the Age Discrimination in Employment Act.
In signing this Release Agreement, you understand and agree that:


(a)    You are specifically advised to consult with an attorney of your own
choosing before you sign this Release Agreement, as it waives and releases
rights you have or may have under federal, state and local law, including but
not limited to the Age Discrimination in Employment Act. You acknowledge that
you will bear all expenses incurred by you in the negotiation and preparation of
this Release Agreement, and the Company will bear all fees incurred by it.


(b)    You will have up to twenty-one (21) calendar days from the Separation
Date (as defined in the Agreement) to decide whether to accept and sign this
Release Agreement. In the event you do sign this Release Agreement, you may
revoke or rescind your acceptance within seven (7) calendar days of signing it,
and it will not become effective or enforceable until the eighth (8th) day after
you sign it (the “Release Agreement Effective Date”). In order to effectively
revoke or rescind your acceptance, the revocation or rescission must be in
writing and postmarked within the seven (7) calendar day period, and properly
addressed to:


Scientific Games Corporation
6650 S. El Camino Road
Las Vegas, NV 89118            
Attention: Gary Melampy



19



--------------------------------------------------------------------------------



You acknowledge that if you do not accept this Release Agreement in the manner
described above, it will be withdrawn and of no effect. You acknowledge and
agree that, if you revoke your acceptance of this Agreement, you shall receive
none of the Separation Benefits provided for in the Agreement and this Release
Agreement and the Agreement shall be null and void, having have no further force
or effect, and that this Release Agreement and the Agreement will not be
admissible as evidence in any judicial, administrative or arbitral proceeding or
trial. You further acknowledge that if the Release Agreement is not revoked in
the time period set forth above, you shall have forever waived your right to
revoke this Release Agreement, and it shall thereafter have full force and
effect as of the Release Agreement Effective Date.


(c)     Any and all questions regarding the terms of this Release Agreement have
been asked and answered to your complete satisfaction.


(d)    You acknowledge that the consideration provided for hereunder is in
addition to anything of value to which you already are entitled and the
consideration provided for herein is good and valuable.


(e)    You are entering into this Release Agreement voluntarily, of your own
free will, and without any coercion or undue influence of any kind or type
whatsoever.


(f)     Any modifications of or revisions to this Release Agreement do not
re-start the consideration period, described in paragraph (b) of this Section 7.


(g)    You understand that the releases contained in this Release Agreement do
not extend to any rights or claims that you have under the Age Discrimination in
Employment Act that first arise after execution of this Release Agreement




8.    Representation by Company. The Company represents and warrants that as of
the date of this Release Agreement, the Company’s Chief Executive Officer, Chief
Legal Officer, and Chief Human Resources Officer have no actual knowledge, with
no duty to inquire, of any claims, charges, violations, liabilities, or causes
of action of whatsoever kind, (“Company Claims”) that the Company may have
against you except to the extent the Company has provided you with prior written
notice of a Company Claim.


[Signatures appear on the following page.]

20



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release Agreement as of the date set forth below:




BALLY GAMING, INC.
    


By:                        Date:
Name:
Title:


SCIENTIFIC GAMES CORPORATION
    


By:                        Date:
Name:
Title:
                    
I have decided to accept this Release Agreement, to fulfill the promises I have
made in the Agreement and in this Release Agreement, and to receive the
Separation Benefits described in Section 2 of the Agreement. I hereby freely and
voluntarily assent to all the terms and conditions in this Release Agreement and
reaffirm my obligations under the Agreement. I understand that this Release
Agreement will become a binding agreement between the Company and me as of the
8th day after I sign it, and I am signing this Release Agreement as my own free
act with the full intent of releasing the Released Parties from all Claims, as
described in Section 1 above, including but not limited to those under the Age
Discrimination in Employment Act (ADEA).






________________________________        Date: ____________________
SCOTT D. SCHWEINFURTH



21

